Citation Nr: 1124187	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-31 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to nonservice-connected death pension benefits.

2. Entitlement to service connection for the cause of the Veteran's death. 

3. Entitlement to accrued benefits.

4. Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The Veteran served with the New Philippine Scouts from May 1946 to February 1949.  He died in May 1977.  The appellant is the Veteran's widow.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1. Service department records show that the Veteran served with the Philippine Scouts from May 1946 to February 1949.

2. The Veteran died in May 1977 due to malaria.

3. Service connection was not in effect for any disability during the Veteran's lifetime.

4. The record contains no indication the Veteran's death was proximately due to or the result of a service-connected disease or injury.

5. The appellant filed the application for death benefits in April 2005.

6. The Veteran died in May 1977, prior to the enactment of the American Recovery and Reinvestment Act of 2009.





CONCLUSIONS OF LAW

1. As the Veteran's service was not qualifying service for such benefits, the legal criteria for basic eligibility for VA nonservice- connected death pension benefits are not met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.7, 3.40 (2010).

2. Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

3. The claim of entitlement to accrued benefits lacks legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).

4. The requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) 

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

As will be explained below, there is no legal basis upon which the pension benefits and accrued benefits sought may be awarded, and the appellant's claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Likewise, the claim as to whether the appellant has legal entitlement to a one-time payment from the FVEC fund is limited to statutory interpretation.  Therefore, the notice provisions of VCAA do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

With respect to the claim for service connection for the cause of the Veteran's death, VCAA notice was initially provided in a letter of June 2009, prior to the initial adjudication of the claim.  The appellant was notified that service connection for malaria was not considered during the Veteran's lifetime and was advised of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  As such, the appellant was afforded due process of law.  Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of the case to the Board; VA has complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the appellant in the development of the claim. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains a July 2009 statement by a private medical provider that several months before his death he treated the Veteran for complaints of headache and fever with chills and the diagnosis was malaria.  Moreover, the appellant's statements in support of the claim are of record.  

The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  In addition, no VA opinion is necessary to satisfy the duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical opinion when such is necessary to make a decision on a claim.  A medical opinion is not necessary in this case as the evidence of record does not indicate that the Veteran's malaria was related to his service.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

II. Death Pension 

The law authorizes payment of nonservice-connected death pension benefits to the surviving spouse of a Veteran of a war who had the requisite service (if the surviving spouse meets income and net worth limitation requirements).  38 U.S.C.A. § 1541; 38 C.F.R. § 3.2.

The Secretary shall pay pension for nonservice-connected disability or death for service to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of title 38, U.S. Code, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541 (West 2002).

Persons with service in the New Philippine Scouts under Public Law 190, 79th Congress (New Philippine Scouts), shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice- connected disability pension.  See 38 U.S.C.A. § 107 (b).  Service in the Philippine Scouts of persons enlisted under section 14, Pub. L. 190,79th Congress (Act of October 6, 1945) (which includes all enlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive) is included (qualifying) for compensation and dependency and indemnity compensation (but not for pension/death pension benefits).  38 C.F.R. § 3.40 (b).

A photocopy of a certification of military service shows that the Veteran had honorable service with the Philippine Scouts of the U.S. Army from May 1946 to February 1949.  While the photocopy does not contain a seal (and therefore may not be used for official purposes), a certification from the National Personnel Records Center confirms that that he indeed served with the New Philippine Scouts during that period of time.  His period of active duty service (and that it was with the New Philippine Scouts) is not in dispute (no other period of service has been alleged).  The governing law and regulations (outlined above) stipulate that such service is not qualifying for VA death pension benefits.   Consequently, the claim for such benefits lacks legal merit, and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 
III. DIC

In order to establish service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312(a) (2010).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports.  Id.  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).  See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) (addressing requirements for consideration of disabilities attributable to service as contributory, as well as direct cause of death in dependency and indemnity compensation (DIC) claims).  See also Mattern v. West, 12 Vet. App. 222, 227-28 (1999).

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain tropical diseases, including malaria, if the disease becomes manifest to a compensable degree within one year after separation from service or at a time when standard accepted treatises indicate that the incubation period commenced during such service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(4), 3.309(b).  Residence during the period in question in a region where the particular disease is endemic may be considered as evidence to rebut the presumption.  38 C.F.R. § 3.307(d)(1).  
The Veteran's death certificate indicates that the cause of his death in May 1977 was malaria.  The claims file contains a July 2009 statement by a private medical provider that several months before his death he treated the Veteran for complaints of headache and fever with chills and the diagnosis was malaria.  There is, however, no evidence of record that the death-causing malaria was contracted during service (or was manifested to a degree of 10% or more disabling within a year following the Veteran's separation from service in February 1949), so as to trigger application of the presumptive service connection provisions pertaining to certain tropical disease, including malaria.  

The Board has a duty to assess the credibility and weight given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As there is no competent and credible evidence that malaria was manifested during service or within a year following service discharge there is no reasonable likelihood presented that the Veteran's death-causing disease was etiologically related to his military service. 

Notably, the Veteran had not established service-connection for any disability.  Consequently, whether a service-connected disability contributed to cause his death is not for consideration.

Beyond what is observed above, there is no other potential theory of entitlement supporting service connection for the cause of the Veteran's death, including any allegation from the appellant that the events surrounding his death were attributable to military service. Essentially, there is no means by which to link the cause of the Veteran's death to his service, or further line of inquiry for so doing.  For these reasons, the Board is denying the claim for service connection for the cause of the Veteran's death. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV. Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the veteran's death which were due and unpaid preceding the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran died in May 1977.  The appellant filed a claim for death benefits in April 2005.  This was more than one year after her spouse's death.  As her application for accrued benefits was not timely filed, under the governing law (outlined above) there can be no legal entitlement to such benefits.  [While the analysis does not need to proceed any further, it is also noteworthy that the Veteran did not have a claim for VA benefits pending when he died.]  Therefore, the Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis, supra.

V. Entitlement to FVEC

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Here, the appellant claims that, as her deceased husband had recognized service in the New Philippine Scouts, she is entitled to a one-time payment from the FVEC fund.  The appellant's husband died in May 1977.  In March 2009, the appellant filed her claim for legal entitlement to a one-time payment from the FVEC fund.

The Board finds that that the appellant does not legally qualify for a one-time payment from the FVEC fund.  The American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, was enacted on February 17, 2009.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  The appellant's husband died in May 1977, many years prior to the February 17, 2009, date of enactment of the American Recovery and Reinvestment Act (and therefore obviously had not filed a claim for such benefit).
The appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund because the Veteran had died many years prior to enactment of the FVEC legislation.  Therefore, the claim must be denied based upon a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to nonservice-connected death pension benefits is denied.

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.

Eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


